Case 2:21-cv-00152-JRG-RSP Document 8 Filed 07/12/21 Page 1 of 3 PageID #: 105




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

  TIARE TECHNOLOGY, INC.,                              §
                                                       §
           Plaintiff,                                  §
                                                       §       Civil Action No. 2:21-cv-152-JRG-RSP
  v.                                                   §
                                                       §            JURY TRIAL DEMANDED
  PETCO ANIMAL SUPPLIES, INC.,                         §
                                                       §
           Defendant.                                  §
                                                       §
                                                       §


       JOINT MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT


         Plaintiff Tiare Technology, Inc. (“Tiare”) and Defendant Petco Animal Supplies (“Petco”)

 hereby notify the Court that they have settled, in principle, the claims between them. Accordingly

 Plaintiff Tiare and Defendant Petco jointly move the Court to stay all deadlines in the above-

 captioned case until August 11, 2020, to allow the parties to finalize the settlement of this matter.



 Dated: July 12, 2021                                          Respectfully submitted,

                                                               By: /s/ Christian J. Hurt

                                                               William E. Davis, III
                                                               Texas State Bar No. 24047416
                                                               bdavis@davisfirm.com

                                                               Christian J. Hurt
                                                               Texas State Bar No. 24059987
                                                               churt@davisfirm.com




 Joint Motion to Stay All Deadlines and Notice of Settlement                                     Page 1
Case 2:21-cv-00152-JRG-RSP Document 8 Filed 07/12/21 Page 2 of 3 PageID #: 106




                                                               Davis Firm PC
                                                               213 N. Fredonia Street, Suite 230
                                                               Longview, Texas 75601
                                                               Telephone: (903) 230-9090
                                                               Facsimile: (903) 230-9661

                                                               Counsel for Tiare Technology, Inc.


                                                               GREENBERG TRAURIG, LLP

                                                               /s/ Joshua L. Raskin
                                                               Joshua L. Raskin
                                                               200 Park Avenue
                                                               New York, NY 10166
                                                               (212) 801-6930
                                                               raskinj@gtlaw.com




                                      CERTIFICATE OF SERVICE

         The undersigned certifies that the foregoing document is being filed electronically in

 compliance with Local Rule CV-5(a). As such, this document is being served on all counsel who

 are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(V). Pursuant to Federal

 Rule of Civil Procedure 5(d) and Local Rule CV-5(d) and (e), any counsel of record not deemed

 to have consented to electronic service will be served with a true and correct copy of the foregoing

 by email on this 12th day of July, 2021.

                                                                      /s/ Christian J. Hurt
                                                                      Christian J. Hurt




 Joint Motion to Stay All Deadlines and Notice of Settlement                                        Page 2
Case 2:21-cv-00152-JRG-RSP Document 8 Filed 07/12/21 Page 3 of 3 PageID #: 107




                                  CERTIFICATE OF CONFERENCE

         The undersigned certifies that counsel have complied with the meet-and-confer

 requirements of Local Rule CV-7(h) and (i) and that the foregoing motion is joined in its entirety

 by both parties.

                                                               /s/ Christian J. Hurt
                                                               Christian J. Hurt




 Joint Motion to Stay All Deadlines and Notice of Settlement                                 Page 3
